DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 and 8-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rocklin et al. (US 2017/0020774 A1). 
Regarding claim 1, Rocklin discloses a thermally active roller apparatus (roller apparatus 300, Figure 3), comprising: a core (core 310, Figure 3); a compliant layer disposed about the core (compliant layer 305, Figure 3); a heating element disposed about the compliant layer (heating element 330, Figure 3), wherein the heating element comprises resistive wire (“heating element may take the form of resistive wire”, Paragraph 0058), grooves are formed in the surface of the compliant layer (grooves on compliant layer 305, Figure 3), and the resistive wire is disposed within those grooves (“grooves for placement of the heating element 330”, Paragraph 0061); a thermally conductive layer disposed around compliant layer (“over the compliant layer 305 is the insulating layer 312, which may be covered with an outer comfort layer 332…comfort layer 332 that may allow for easy conductive heat transfer to the user”, Paragraph 0061 – Therefore, although layer 312 is described as an insulating layer, Paragraph 0061 indicates this layer is still capable of conducting heat through the comfort layer to a user); and a cover disposed about the compliant layer (comfort layer 332, Figure 3). 
Regarding claim 2, Rocklin further discloses the thermally active roller apparatus of claim 1, wherein the core is hollow, forming a compartment (“core may be hollow, for example, enclosing a cavity or compartment”, Paragraph 0055).
Regarding claim 3, Rocklin further discloses the thermally active roller apparatus of claim 1, further comprising control electronics (control electronics 315, Figure 3). 
Regarding claim 4, Rocklin further discloses the thermally active roller apparatus of claim 1, further comprising a first endcap (first endcap 120) and, optionally, a second endcap (second endcap 125), wherein the first endcap is disposed at a first end of the core (Figure 1). 
Regarding claim 5, Rocklin further discloses the thermally active roller apparatus of claim 4, wherein the first endcap (first endcap 120, Figure 1) comprises electronic controls (electronic controls 115 disposed on first endcap 120, Figure 1). 
 the thermally active roller apparatus of claim 1, further comprising a second endcap (second endcap 125, Figure 1) disposed at the second end of the core (Figure 1), wherein the second endcap comprises a door for accessing a compartment within the core (door 1226).
	Regarding claim 8, Rocklin further discloses the thermally active roller apparatus of claim 1, wherein the compliant layer comprises a pliable foam (“intermediate compliant layer comprises a pliable foam”, claim 8).
	Regarding claim 9, Rocklin further discloses  the thermally active roller apparatus of claim 1, wherein the grooves comprise twin helices (twin helical grooves 1008 are molded or cut into the compliant layer, Paragraph 0066).
	Regarding claim 10, Rocklin further discloses the thermally active roller apparatus of claim 1, further comprising a power source comprising batteries (power to roller apparatus may be supplied via rechargeable batteries 680, Paragraph 0063), an interface for an external power source, or a combination thereof.  
	Regarding claim 11, Rocklin further discloses the thermally active roller apparatus of claim 1, further comprising a source of vibration (components 785 of the roller apparatus may be added to provide vibration to part or all of the apparatus, Paragraph 0064). 
	Regarding claim 12, Rocklin further discloses the thermally active roller apparatus of claim 1, further comprising a power cord (power cord 1222, Figure 12), which is retractable (power cord optionally retractable, claim 14).  
the thermally active roller apparatus of claim 1, wherein the compliant layer comprises two or more portions of different stiffnesses (“the compliant layer may be formed from two or more portions having different stiffnesses”, abstract). 
	Regarding claim 14, Rocklin further discloses  the thermally active roller apparatus of claim 13, wherein the two or more portions of different stiffnesses are interdigitated to lock the compliant layer in place about the core (“compliant layer comprising at least two portions of different stiffnesses and wherein the at least two portions are interdigitated to lock them together”, abstract). 
	Regarding claim 15, Rocklin discloses a roller apparatus, comprising a compliant layer comprising at least two portions of different stiffness and wherein the at least two portions are interdigitated to lock them together (entire abstract). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention,
Claims 1-6, and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Diecidue (US 2014/0371639 A1) in view of Rocklin et al. (US 2017/0020774 A1). 
Regarding claim 1, Diecidue discloses a thermally active roller apparatus (abstract), comprising: a core (rigid insulated sleeve 15, Figure 1); a compliant layer disposed about the core (Paragraph 28: insulation layer 26, Figure 3); a heating element disposed about the compliant layer (Paragraph 28: resistive heating element 29, Figure 3), a thermally conductive layer disposed around compliant layer (heating pad 28, Figure 3; “layer of insulation 26 to protect the battery from the thermal effects of heating pad 28, thereby insinuating heating pad 28 is capable of conducting heat, therefore acting as a conductive layer); and a cover disposed about the compliant layer (outer layer of resilient foam-like material surrounding heating pad element 32, Figure 3). 
Diecidue is silent wherein the heating element comprising resistive wire, grooves are formed in the surface of the compliant layer, and the resistive wire is disposed within those grooves. However, Rocklin teaches a thermally active roller apparatus (abstract), wherein the heating element (heating element 230, Figure 2) comprises resistive wire (“heating element 230 may take the form of resistive wire”, Paragraph 0058), grooves formed in the surface of the compliant layer (“helical grooves in the surface layer of the compliant layer 205”, Paragraph 0058), and the resistive wire is disposed within the grooves (“helical grooves in the surface of the compliant layer 205 may enable a thermal element 230, such as wire, to nest”, Paragraph 0058). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to replace the heating element 29 of Diecidue with a grooved compliant layer capable of receiving heating resistive wire as taught by Rocklin, in order to better secure the heating element to the cylindrical roller apparatus and to prevent the likelihood of the heating element becoming detached or sliding during rolling motions. 
Regarding claim 2, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Diecidue further disclosing wherein the core is hollow, forming a compartment (“cavity which houses a battery”, claim 1 lines 2-5). 
Regarding claim 3, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1,with Rocklin further disclosing the roller apparatus comprising control electronics (control electronics 315, Figure 3 of Rocklin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to further modify the modified Diecidue reference to include control electronics as taught by Rocklin, as this would provide the user with a means of controlling the heating of the apparatus (Paragraph 0056 of Rocklin). 
Regarding claim 4, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Rocklin further disclosing a first endcap (endcap 220, Figure 2) and, optionally, a second endcap (endcap 225, Figure 2), wherein the first endcap is disposed at a first end of the core (see location of endcap 220 at first end of core 210, Figure 2).  
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to further modify the modified Diecidue reference to include two endcaps on either side of the core as taught by Rocklin, in order to provide a storage compartment which may be utilized for storage electronic elements such as power cords, batteries, and/or other objects (Paragraph 0060 of Rocklin). 
Regarding claim 5, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 4, with Rocklin further disclosing the first end cap (endcap 220, Figure 2) comprises electronic controls (see electronic controls 315 on endcap 220, Figures 2/3).
Regarding claim 6, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Rocklin further disclosing a second endcap disposed at the second end of the core (second endcap 1225 located at second end of core, Figure 12 of Rocklin), wherein the second endcap comprises a door for accessing a compartment within the core (“The internal cavity 1235 can be used for storage, and accessed through door 1226 in endcap 1225”, Paragraph 0067 and Figure 12 of Rocklin). 

Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to further modify the modified Diecidue reference to include a door on the second endcap, as taught by Rocklin, to allow for access to the storage compartment within the internal cavity (Paragraph 0067 of Rocklin).  
Regarding claim 8, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Diecidue further disclosing wherein the compliant layer (insulation layer 26, Figure 3 of Diecidue) comprises a pliable foam (“layer of flexible insulation”, claim 1 of Diecidue; “layer of insulative foam-like material”, claim 5 of Diecidue). 
Regarding claim 9, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Rocklin further disclosing wherein the grooves comprise twin helices (“twin helical grooves 1008”, Paragraph 0066 and Figures 10/11). 
Regarding claim 10, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Diecidue further disclosing a power source comprising batteries (rechargeable battery within the cavity of the core 12, Figure 2 of Diecidue).
Regarding claim 11, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Rocklin further disclosing a source of vibration (“components 786 of roller apparatus 700 may be added to provide vibration to part of all of the apparatus”, Paragraph 0064 of Rocklin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to further modify the modified Diecidue reference to include a source of vibration as taught by Rocklin, as the addition of vibration may contribute multiple advantages to a user as compared to a standard foam roller (Paragraph 0053 of Rocklin). 
Regarding claim 12, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Rocklin further disclosing a power cord which is retractable (“power cord optionally retractable”, claim 14 of Rocklin). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to further modify the modified Diecidue reference to include a retractable power cord as taught by Rocklin, as this would provide a means of storing said power cord while the roller apparatus is not in use. 
Regarding claim 13, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 1, with Rocklin further disclosing wherein the compliant layer comprises two or more portions of different stiffnesses (complaint layer may be made from two different portions 1405a, 1405b that have different stiffnesses, Paragraph 0069). 
Therefore, it would have been obvious to one of ordinary skill in the art before the time of invention to further modify the modified Diecidue reference to include a compliant layer of two different stiffnesses as taught by Rocklin, as using two or more parts with different stiffnesses creates a more dramatic “massage” feel, as well as providing multiple “regional” stiffness options (Paragraph 0069 of Rocklin). 
Regarding claim 14, Diecidue in view of Rocklin discloses the thermally active roller apparatus of claim 13, with Rocklin further disclosing wherein the two or more portions of different stiffnesses are interdigitated to lock the compliant layer in place about the core (“the two different portions 1405a and 1405b can be interdigitated about the center of the roller 1400”, Paragraph 0069). 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Diecidue (US 2014/0371639 A1) in view of Rocklin et al. (US 2017/0020774 A1), and further in view of Robinson (US 2009/0163984 A1).
	Regarding claim 7, Diecidue in view of Rocklin disclose the thermally active roller apparatus of claim 1, but neither reference specifically states the thermally conductive layer comprises metal foil.  
	However, Robinson teaches a thermal treatment device used for the purpose of relieving muscle and/or joint pain of a user (abstract), comprising a thermally conductive member (16, Figure 1) made from a thermally conductive fabric that contains at least some portion of metal or graphite, to include metal foils (Paragraph 0026).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to further modify the roller apparatus of the modified Diecidue reference to have the thermally conductive layer made from a metal foil, as this is a well-known thermally conductive material capable of transferring heat for the purpose of relieving muscle and/or joint pain. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Additional references regarding thermally active roller apparatuses for use in muscle and/or joint pain relief include: Davis et al. (US 2018/0207055 A1), Venezia et al. (US 2018/0049941 A1), Cannon (US 2018/0049940 A1), Egan et al. (US 2016/0279018 A1), and Hollander (US 4,937,429).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B LEDERER whose telephone number is (571)- 272-7274.  The examiner can normally be reached on Monday - Friday, 7:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on (571)-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH B LEDERER/Examiner, Art Unit 3785                                                                                                                                                                                                        

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785